DETAILED ACTION
1.	This communication is in response to the application filed on 11/23/2020. Claims 1-20 are pending and have been examined.  
Claim Rejections - 35 USC § 103
2.	Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. (IIS, Academia Sinica, Taiwan 2015; hereinafter CHEN) in view of Riedhammer et al. (Speech Communication, vol. 52, 2010; hereinafter RIEDHAMMER).
As per claim 1, CHEN (Title: Leveraging Word Embeddings for Spoken Document Summarization) discloses “A computer system comprising: a processing unit operatively coupled to memory (CHEN, Abstract, natural language processing (NLP) <read on processor and memory>); 
a tool in communication with the processing unit to create a word vector representation and to apply the word vector representation to context (CHEN, Abstract, represent the document (or sentence) by averaging the word embeddings <read on word vectors> of the words occurring in the document (or sentence); Sec. 2.1, context words .. words with similar meanings often occur in similar contexts), including: 
a document manager to compute document relevance, including generate one or more context vectors for context, generate one or more document vectors for one or more documents, and calculate a distance between the one or more generated document vectors and the one or more context vectors (CHEN, Sec. 1, the cosine similarity measure <read on distance> can be applied to determine the relevance degree between a pair of representations; Sec. 2.1, the (weighted) average of the vector representations of the context words <read on context vectors>); 
a word manager operatively coupled to the document manager, the word manager to generate one or more word vectors for the one or more documents, including represent the one or more documents as a collection set of word pairs (CHEN, Sec. 1, determine the relevance degree between a pair of representations <read on word/sentence/document pairs>. Examiner’s Note: The applicant is requested to make this limitation more clear for further examination); 
the word manager to train a word vector generation model with the word pairs and a calculated weighted frequency, including generate one or more context sensitive word vector representations (CHEN, Sec. 2.1, the model can be trained on a large corpus; Sec. 3.2, where the weighting factor .. is set to be proportional to the frequency of word wi occurring in sentence S; Sec. 2.1, context words; Abstract, word embeddings <read on context word vectors>); and  
a director operatively coupled to the document manager and the word manager, the director to apply the trained word vector model to context, including using the one or more context sensitive word vector representations (CHEN, Abstract, the word embeddings <read on trained word vectors> of the words occurring in the document (or sentence); Sec. 2.1, context words .. words with similar meanings often occur in similar contexts <together with the weighting stated above to read on context sensitive>);
a summarized sentence document, returned from the director, with [ auto capture of one or more key words ] (CHEN, Abstract, automatically selecting a set of representative sentences from a spoken document to concisely express the most important theme of the document .. A common thread of leveraging word embeddings in the summarization process is to represent the document (or sentence) by averaging the word embeddings of the words occurring in the document (or sentence); Sec. 3.2, The sentences offering higher document likelihoods will be selected and sequenced to form the summary according to a target summarization ratio).”
 “auto capture of one or more key words ..” However, the feature is taught by RIEDHAMMER (Title: Long story short - Global unsupervised models for keyphrase based meeting summarization).
In the same field of endeavor, RIEDHAMMER teaches: [Sec. 5.1] “unsupervised keyphrase extraction ..”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of RIEDHAMMER in a document summarization system (as taught by CHEN), to provide keyword extraction for word embedding for improved document summarization.
As per claim 2 (dependent on claim 1), CHEN in view of RIEDHAMMER further discloses “the document manager to calculate a relevance score between the context vector and a document vector (CHEN, Sec. 1, the cosine similarity measure can be applied to determine the relevance degree between a pair of representations <read on any chosen pair of vectors. Specification [0031] ‘the relevance score calculated at step (212) is a cosine distance between the context vector(s) and the document vector(s)>; Sec. 2.1, the vector representations of the context words; Abstract, represent the document (or sentence) <read on document vector> by averaging the word embeddings of the words occurring in the document (or sentence)).”
As per claim 4 (dependent on claim 1), CHEN in view of RIEDHAMMER further discloses “the word manager to apply a weighted frequency on one or more word pairs and introduce context sensitivity into the word vectors (CHEN, Sec. 2.1, the (weighted) average of the vector representations of the context words ..; Sec. 3.2, where the weighting factor .. is set to be proportional to the frequency of word wi occurring in sentence S <where weighting reads on  Abstract, word embeddings <read on context word vectors>. Examiner’s Note: The applicant is requested to make this claim much more clear for further examination, in particular, word pairs vs. word vectors as well as weighted frequency and context sensitivity).”
 As per claim 5 (dependent on claim 1), CHEN in view of RIEDHAMMER further discloses “wherein the auto capture of the one or more key words further comprises the director to calculate a Euclidian distance between a context sensitive word vector representation and content neutral word vector representations, identify the one or more context sensitive keywords based on the Euclidian distance, and apply one or more of the identified context sensitive keywords to a document (RIEDHAMMER, Sec. 5.1, unsupervised keyphrase extraction; CHEN, Sec. 1, the cosine similarity measure can be applied to determine the relevance degree between a pair of representations <read on a ready mechanism to calculate any distortion measure between any two word vector representations>; Abstract, represent the document (or sentence) by averaging the word embeddings of the words occurring in the document (or sentence); Sec. 2.1, context words .. words with similar meanings often occur in similar contexts <The applicant is requested to clarify this claim as in the Specification, ‘content’ and ‘context’ are not defined or differentiated clearly>).” 

3.	Claims 3, 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view RIEDHAMMER and further in view of Wan, et al. (ACM 2008; hereinafter WAN).
As per claim 3 (dependent on claim 2), CHEN in view of RIEDHAMMER further discloses “the document manager to use the calculated relevance score [ to assign a weight ] to the one or more documents (CHEN, Sec. 1, the cosine similarity measure can be applied to determine the relevance degree between a pair of representations; Abstract, represent the 
CHEN in view of RIEDHAMMER does not expressly disclose “to assign a weight ..” However, the feature is taught by WAN (Title: Multi-Document Summarization Using Cluster-Based Link Analysis).
In the same field of endeavor, WAN teaches: [Sec. 4.4] “Esc={eij|vi∈Vs, cj∈Vc} corresponds to the correlations between any sentence and any cluster. Each edge eij is associated with a weight wij denoting the strength of the relationship between the sentence vi and the cluster cj. Similarly, the weight wij is computed by using the cosine measure.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of WAN in a document summarization system (as taught by CHEN and RIEDHAMMER), to provide relevance-dependent weights for improved document summarization.
As per claim 6 (dependent on claim 1), CHEN in view of RIEDHAMMER further discloses “wherein the application of the trained word vector model to context further comprises the document manager to apply a document to the context sensitive word vector representation and create a sentence vector representation of a document sentence, [ form one or more sentence clusters, and extract a cluster representative sentence for each formed cluster ] (CHEN, Abstract, represent the document (or sentence) by averaging the word embeddings of the words occurring in the document (or sentence); Sec. 2.1, context words .. words with similar meanings often occur in similar contexts).”
 “form one or more sentence clusters, and extract a cluster representative sentence for each formed cluster ..” However, the feature is taught by WAN (Title: Multi-Document Summarization Using Cluster-Based Link Analysis).
In the same field of endeavor, WAN teaches: [Abstract] “a given document set usually covers a few topic themes with each theme represented by a cluster of sentences. The topic themes are usually not equally important and the sentences in an important theme cluster are deemed more salient than the sentences in a trivial theme cluster” and [Sec. 1] “to analyze the information contained in a document set and extract highly salient sentences into the summary, based on syntactic or statistical features.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of WAN in a document summarization system (as taught by CHEN and RIEDHAMMER), to provide sentence clustering and sentence extraction for improved document summarization.
As per claim 13 (dependent on claim 12), CHEN in view of RIEDHAMMER further discloses “wherein [ one or more cluster representative sentences for the document form a context sensitive document summary ] (CHEN, Sec. 2.1, context words .. words with similar meanings often occur in similar contexts).”
CHEN in view of RIEDHAMMER does not expressly disclose “one or more cluster representative sentences for the document form a context sensitive document summary ..” However, the feature is taught by WAN (Title: Multi-Document Summarization Using Cluster-Based Link Analysis).

Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of WAN in a document summarization system (as taught by CHEN and RIEDHAMMER), to provide sentence clustering for improved document summarization.
4.	Claims 7-12 (similar in scope to claims 1-6) are rejected under the same rationale as applied above for claims 1-6. Specification [0046] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Claims 14-19 (similar in scope to claims 1-6) are rejected under the same rationale as applied above for claims 1-6.
Claim 20 (similar in scope to claim 13) is rejected under the same rationale as applied above for claim 13.
Double Patenting

5.	Independent claims 1, 7, 14 are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding independent claims 1, 7, 14 of U.S. patent 11023682 (original application 16/147812) in view of the references cited in this Office action. Dependent claims are similarly rejected based on the corresponding dependent claims and their dependency on the rejected independent claims.
The present application, Claim 1: 
1. A computer system comprising: a processing unit operatively coupled to memory; a tool in communication with the processing unit to create a word vector representation and to apply the word vector representation to context, including: a document manager to compute document relevance, including generate one or more context vectors for context, generate one or more document vectors for one or more documents, and calculate a distance between the one or more generated document vectors and the one or more context vectors; a word manager operatively coupled to the document manager, the word manager to generate one or more word vectors for the one or more documents, including represent the one or more documents as a collection set of word pairs; the word manager to train a word vector generation model with theword pairs and a calculated weighted frequency, including generate one or more context sensitive word vector representations; and a director operatively coupled to the document manager and the word manager, the director to apply the trained word vector model to context, including using the one or more context sensitive word vector representations; a summarized sentence document, returned from the director, with auto capture of one or more key words.  
Patent #11023682, Claim 1: 

Conclusion 
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		3/19/2022Primary Examiner, Art Unit 2659